ON REHEARING EX MERO MOTU
PER CURIAM.
The opinion of April 5, 1991, is withdrawn and the following is substituted therefor:
This appeal is dismissed because the appellant has failed to submit an argument that contains the “contentions of the appellant with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes, and parts of the record relied on.” See A.R.App.P. 28(a)(5) and Stephens v. Lindsey, 542 So.2d 278 (Ala.1989).
ORIGINAL OPINION WITHDRAWN; OPINION SUBSTITUTED; DISMISSED.
HORNSBY, C.J., and ALMON, ADAMS, STEAGALL and INGRAM, JJ., concur.